PER CURIAM.
We affirm the dismissal for failure to state a cause of action. Drozinski v. Straub, 383 So.2d 301 (Fla. 2d DCA 1980); § 658.55 Fla. Stat. (1989).1 The statute does not determine ownership of the withdrawn funds but it does establish that a bank is not liable for having paid them as they were titled. There is no evidence of any written or verbal undertaking by Barnett Bank not to redeem the CD without presentation of the certificate.
AFFIRMED.
GOSHORN, GRIFFIN and ANTOON, JJ., concur.

. Repealed in 1992 by Ch. 92-303, § 189, at 2422, Laws of Fla., and replaced by § 655.78, Fla.Stat. (Supp.1992).